Conviction for possessing intoxicating liquor for purposes of sale, punishment one year in the penitentiary.
Officers, with the consent of appellant, searched his restaurant and found therein a quantity of whiskey and a large number of various kinds of containers, all of which had the odor and evidence of the prior presence of liquor in them.
There are two bills of exception, each presenting substantially the same complaint. It appears that when the officers found the whiskey they took same into where appellant was and then arrested him. He followed one of the officers out on the porch of the restaurant and there said to him that he hoped they would make it light on him as it was the first he had had or handled for a long time. The exception of this statement is the matter complained of in the bills of exception. We have no doubt of the propriety of receiving this testimony upon the ground that it was a part of the res gestae. Plunk v. State, 274 S.W. 156.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.